Citation Nr: 1735785	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-12 072	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for short term memory loss, to include as due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to May 1995, from May 2002 to January 2003, and from March 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The matter has since been transferred to the RO in Reno, Nevada.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A copy of the hearing transcript has been associated with the claims file.  A portion of the Veteran's records are also contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

On August 4, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


